Case 2:13-cv-00193 Document 1160_ Filed on 06/05/19 in TXSD Page 1 of 2
UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF TEXAS

iil

 

 

|

 

 

 

l

 

 

 

 

 

 

 

 

 

 

 

United States Courts
Southern Dist >* af Texas
FILES;
40

. 20190520-1 i
S. Christopher Suprun JUN 05 2019 CLERK OF COURT
909 Collins Blvd. P.O. BOX 61010
Cedar Hill, TX US 75104 David |. Badtey Clek of Cua HOUSTON, TEXAS 77208

http://www.txs.uscourts.gov

 

Date: Monday, May 20, 2019
Case Number: 2:13-cv-00193
Document Number: 1156 (1 page)
Notice Number: 20190520-140
Notice: The attached order has been entered.

 
— Ot reineemitl

pmcriram a see 2s aumento
sone

Case 2:13-cv-00193 Docurrent 1160 Filed on 06/05/19 in TXSD Page 2 of 2

  

 

. * a
“4 S v4
Q j
u tf} & th
. a us
10 ul
oH ud
ih id
& HZ fy
is uk
5 wild
nx 3 al ge
to > m
E an ~ :
a6 SS ze he
Of0 & : a
oo ~ 3 we
SEM aps 3 sd .
LL a? oD 5 elies
na r ¥ : Wi pe te
S5 x 5 ti nm
=f me ) wb yg oe
paca ee 3 a8 dg
C 2 cs
' iS i
3 t
in
he
* ae
bo ud

coe

tA)
aay)
i.
say
ee
em
oh
if
es
k 4
x Be
3 3 _
Ox28
rHod
Ors Be
zo xo | ‘
vnlas la i€
/ feel le r
WOOF Ia
Ag vYri2
Cw oKe o
REO |&
FwWReW
nN Ind . de
a5o09
woot
Eo
Zz
2
